In a CPLR article 78 proceeding transferred to this court by order of the Supreme Court, New York County (Kenneth L. Shorter, J.), entered February 3, 1986, the petition of the BOR Realty Corporation seeking annulment of the order of the respondent Loft Board of the City of New York dated May 15, 1985, which determined that petitioner’s premises at 32 East Broadway are an interim multiple dwelling covered under Multiple Dwelling Law article 7-C, is dismissed and the order is confirmed, without costs.
In this article 78 proceeding, petitioner BOR Realty Corp., owner of a loft building at 32 East Broadway, New York City, seeks annulment of an order of the New York City Loft Board which, after a hearing, determined that three units of petitioner’s building were residentially occupied between April 1, 1980 and December 1, 1981, the relevant "window” period identified by Multiple Dwelling Law § 281 (1) (iii), and accordingly found the building to be "covered” as an interim multiple dwelling under article 7-C of the Multiple Dwelling Law. Specifically, petitioner challenges the Loft Board’s order No. 227 finding that the seventh floor of petitioner’s building was residentially occupied during the "window” period, and further finding that the Loft Board did not have to demonstrate that the floor was occupied as a primary residence during the "window” period.
The principal issue on this appeal is raised by the petitioner’s contention that the construction of Multiple Dwelling Law § 281 (1) (iii) in the opinion of the Court of Appeals in Matter of Lower Manhattan Loft Tenants v New York City Loft Bd. (66 NY2d 298) requires that only sites occupied as a primary residence during the "window” period may be considered for jurisdictional purposes.
We agree that some language in the Court of Appeals *497discussion of the legislative purpose of Multiple Dwelling Law article 7-C in Matter of Lower Manhattan Loft Tenants v New York City Loft Bd. (66 NY2d 298, supra.) taken out of context, provides support for the conclusion urged by petitioner. However, when the opinion is studied as a whole, we do not believe it to be dispositive of the issue presented here, an issue not presented in Matter of Lower Manhattan Loft Tenants, and one that the Court of Appeals did not have an opportunity to address after a full appellate presentation. A curious aspect of the issue presented is petitioner’s claim that an opinion of the Court of Appeals that sustained a regulation of the New York City Loft Board, and did so essentially in accordance with the argument presented by the Board on behalf of the regulation’s validity, necessarily requires striking down another regulation of the Loft Board, and one that the Loft Board believed, with good reason, to be quite consistent with the regulation sustained by the Court of Appeals.
At issue in Matter of Lower Manhattan Loft Tenants (supra) was the validity of Regulation J (1) (a), which permitted the landlord of an interim multiple dwelling registered with the Board to evict a residential occupant of a unit who had no lease or rental agreement with the landlord, on the ground that "the unit is not the primary residence of such residential occupant.” As described by the Court of Appeals (66 NY2d, supra, at 302): "[t]he essence of petitioners’ argument is that because article 7-C refers to a 'residential occupant qualified for protection’ ” but, unlike other statutes, did not make 'primary residence’ a qualification, and in defining an 'interim multiple dwelling’ refers to 'residence or home,’ the regulation constitutes an unauthorized extension of the statute.”
Addressing that contention, the Court of Appeals focused on that part of Multiple Dwelling Law § 281 (1) defining "interim multiple dwelling” that in paragraph (iii) referred to a building or part of a building that on December 1, 1981 was occupied for residential purposes since April 1, 1980 as "the residence or home of any three or more families living independently of one another.” Significantly, the Court of Appeals did not hold that the words "the residence or home”, considered by themselves, had the same meaning as primary residence. Much more narrowly, the Court of Appeals said (66 NY2d, supra, at 304): "Ergo, 'the residence or home’ as used in section 281, cannot properly be construed to exclude primary residence as a measure of its protection.” In concluding that the phrase provided authority for the Loft Board regulation *498there, in issue, the Court of Appeals relied primarily on the principle "that statutes in pari materia are to be construed together and 'as intended to fit into existing laws on the same subject unless a different purpose is clearly shown’ ” (supra, at 304). In this connection the court found that a comparison of article 7-C with article 7-B’s "initial protection of loft-tenant artists who lived and worked in the same space” would produce an absurd result if petitioners’ contention were to be adopted (supra, at 304).
Important to the question presented on this appeal is the court’s description of the principle contended for by the petitioners in Matter of Lower Manhattan Loft Tenants (supra). Thus, the court defined petitioners’ contention as a claim for protection of "a multiresidenced loft tenant, provided only that he or she makes some residential use of some part of the space * * * What petitioners seek by their construction is protection of commercial tenants who have separate residential space, a purpose not within the Legislature’s 1964, 1977 or 1983 findings and declarations of purpose and not suggested by any of article 7-C’s provisions” (66 NY2d, supra, at 304-305).
What emerges from a consideration of the opinion as a whole, notwithstanding some language that could be construed more broadly, is that the Court of Appeals agreed with the Loft Board that article 7-C was not intended to protect from eviction tenants who did not occupy residential premises as their primary residence, a special, indeed unique, protection that would have departed significantly from an already firmly established legislative policy embodied in other statutes in pari materia.
The issue on this appeal is quite different, and involves separate policy considerations. In Regulation I (A) (1), the regulation at issue here, the Loft Board was concerned with determining its jurisdiction under the definition of "an interim multiple dwelling” set forth in Multiple Dwelling Law § 281, and in particular the meaning for jurisdictional purposes of the words "the residence or home of any three or more families living independently of one another” set fort in subdivision (1) (iii). In substance, the regulation embodied the conclusion that for jurisdictional purposes the statutory language embraced space that had been converted to residential use, and was being occupied by someone as "the residence or home”, even though it was not the "primary residence” of the person or persons so using it during the period stipulated by the statute.
*499Although there is a surface inconsistency between Regulation J (1) (a) and Regulation I (A) (1), we are persuaded that there is a rational basis for the different interpretations given by the Loft Board to the words "the residence or home” in the two regulations, which are clearly addressed to very different problems. The interpretation given a statute by an administering agency, "if not irrational or unreasonable, should be upheld.” (Matter of Howard v Wyman, 28 NY2d 434, 438; see also, Ostrer v Schenck, 41 NY2d 782, 786.)
Preliminarily, as already pointed out, the Court of Appeals did not say in Matter of Lower Manhattan Loft Tenants (supra) that the words "the residence or home” are synonymous with the words "primary residence”. The Court of Appeals quite clearly held that the meaning of the statutory language could differ, depending on the context in which the words were used and the relevant legislative purpose.
In this connection we find persuasive the Loft Board’s argument that the Legislature did not intend the Board’s jurisdiction with regard to otherwise qualified buildings to require multiple fact-finding inquiries as to whether spaces in fact adapted to residential use, and so used, were used during the statutorily defined period by the then tenant as his or her primary residence. As quite cogently argued in the Loft Board’s appellate brief, such fact-finding inquiries would present extraordinary difficulties of proof because of the illegal nature of the initial occupancies of most loft residents.
Finally, as a matter of statutory construction, it is difficult to accept that the Legislature would not have said so explicitly if it had intended that the jurisdiction of the Loft Board with regard to otherwise qualified buildings was to turn on whether the requisite number of spaces that were in fact adapted to residential use, and so used, were occupied as the primary residence of each tenant. The term "primary residence” was a familiar one to the Legislature at the time article 7-C was enacted, and had a well-established meaning. Therefore, the omission of that term in a jurisdictional section may reasonably be believed to have been purposeful. The significance of the omission of that phrase in Multiple Dwelling Law § 281 (1) is not contradicted by, or even inconsistent with, the conclusion of the Loft Board, sustained by the Court of Appeals, that the Legislature did not intend to provide a special ongoing protection for tenants who did not occupy loft space as their primary residence, a protection not available to any other statutorily regulated tenants. Concur—Sandler, Milonas and Rosenberger, JJ.